Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Durst et al (US 20060130659; hereinafter Durst) in view of Volk et al (US 20160129383; hereinafter Volk).
As regarding claim 1, Durst discloses the claimed invention for a filter system, in particular as part of a fuel vapor buffering apparatus to reduce hydrocarbon emissions, wherein the filter system comprises at least: a primary filter apparatus comprising a primary filter housing (annotated fig. 3).
Durst does not disclose one of: an adsorption material, an absorption material, or both the adsorption material and the absorption material.  Volk teaches one of: an adsorption material, an absorption material, or both the adsorption material and the absorption material ([0008]).  It would have been obvious to one having ordinary skill before the effective filing date of the invention was made to provide one of: an adsorption material, an absorption material, or both the adsorption material and the absorption material as taught by Volk in order to enhance filter system performance.
Durst as modified discloses a secondary filter apparatus comprising one of an adsorption material and an absorption material (abstract); wherein the secondary filter apparatus is provided on an atmosphere side (outside of) of the primary filter apparatus; and wherein the primary filter apparatus and the secondary filter apparatus are arranged in the filter system such that a gas conducted into the filter system flows through the primary filter apparatus and the secondary filter apparatus (annotated fig. 3).
As regarding claim 2, Durst as modified discloses all of limitations as set forth above.  Durst as modified discloses the claimed invention for wherein the secondary 
Durst as modified does not disclose walls of the channels of the secondary filter apparatus are formed one of: integrally, or as a single part with the primary filter housing of the primary filter apparatus.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide walls of the channels of the secondary filter apparatus are formed one of: integrally, or as a single part with the primary filter housing of the primary filter apparatus in order to enhance filter system performance, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Durst as modified discloses wherein the filter wall and the walls of the channels of the secondary filter apparatus have, at least in some regions, a surface coating comprising activated carbon (abstract) for one of: absorbing materials, and/or adsorbing materials, or both absorbing materials and adsorbing materials.
As regarding claim 3, Durst as modified discloses all of limitations as set forth above.  Durst as modified discloses the claimed invention except for wherein the secondary filter apparatus comprises: a filter sleeve comprising an elongated hollow body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the secondary filter apparatus comprises: a filter sleeve comprising an elongated hollow body in order to 
Durst as modified does not disclose wherein the filter sleeve is formed one of: integrally, or as a single part with the primary filter housing of the primary filter apparatus.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the filter sleeve is formed one of: integrally, or as a single part with the primary filter housing of the primary filter apparatus in order to enhance filter system performance, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Durst as modified discloses a filter body (4), wherein adapted to be inserted into the filter sleeve, and the filter body comprises: a plurality of channels, wherein the channels are suitable adapted for gases flowing through; and a filter wall on the an outer perimeter of the filter body; wherein the channel walls of the channels and the filter wall include a carrier material ([0019]) and wherein the carrier material of the filter body at least partially has a surface coating comprising activated carbon ([0018]-[0020]).
As regarding claim 4, Durst as modified discloses all of limitations as set forth above.  Durst as modified discloses the claimed invention except for wherein the secondary filter apparatus comprises: a filter sleeve comprising an elongated hollow body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the secondary filter sleeve comprising an elongated hollow body in order to enhance filter performance, since it was known in the filter art as shown in Liu et al (US 7052532; 217 of fig. 10).
Durst as modified does not disclose wherein the filter sleeve is formed one of: integrally, or as a single part with the primary filter housing of the primary filter apparatus.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the filter sleeve is formed one of: integrally, or as a single part with the primary filter housing of the primary filter apparatus in order to enhance filter system performance, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Durst as modified does not disclose a filter material adapted to be inserted into the filter sleeve, wherein the filter material is one of: a paper filter, and/or a fleece filter or both a paper filter and a fleece filter and wherein the filter material has, at least in some regions, one of: a coating, fibers or both a coating and fibers comprising activated carbon.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a filter material adapted to be inserted into the filter sleeve, wherein the filter material is one of: a paper filter, and/or a fleece filter or both a paper filter and a fleece filter and wherein the filter material has, at least in some regions, one of: a coating, fibers or both a coating and fibers comprising activated carbon in order to enhance filter system performance, since it was known in the filter art as shown in Hunter et al (US 4130487; last phrase of claim 9).

As regarding claim 6, Durst as modified discloses all of limitations as set forth above.  Durst as modified discloses the claimed invention except for wherein the secondary filter apparatus comprises a filter housing and a filter material, wherein the filter material is includes one of: a paper filter, and/or a fleece filter, or both a paper filter and fleece filter and wherein the filter material has, at least in some regions, one of: a coating comprising activated carbon, and/or fibers comprising activated carbon, or both the coating and fibers comprising activated carbon, and wherein gas conducted into the filter system flows through at least said regions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the secondary filter apparatus comprises a filter housing and a filter material, wherein the filter material is includes one of: a paper filter, and/or a fleece filter, or both a paper filter and fleece filter and wherein the filter material has, at least in some regions, one of: a coating comprising activated carbon, and/or fibers comprising activated carbon, or both the coating and fibers comprising activated carbon, and wherein gas conducted into the filter system flows through at least said regions in order to enhance filter system performance, since it was known in the filter art as shown in Hunter et al (US 4130487; last phrase of claim 9).
another filter apparatus on the an atmosphere side of the secondary filter apparatus, and said another filter apparatus comprising a filter housing with a filter material, wherein the filter material comprises activated carbon, and gas conducted into the filter system flows through at least in some regions thereof.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide further comprising another filter apparatus on the an atmosphere side of the secondary filter apparatus, and said another filter apparatus comprising a filter housing with a filter material, wherein the filter material comprises activated carbon, and gas conducted into the filter system flows through at least in some regions thereof in order to enhance filter system performance, since it was known in the filter art as shown in Wolff et al (42 of fig. 1 and abstract).
As regarding claim 8, Durst as modified discloses all of limitations as set forth above.  Durst as modified discloses the claimed invention except for wherein the filter material includes a paper filter and, at least in said regions, has one of: a coating comprising activated carbon, fibers comprising activated carbon, or both the coating and fibers comprising activated carbon.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the filter material includes a paper filter and, at least in said regions, has one of: a coating comprising activated carbon, fibers comprising activated carbon, or both the coating and fibers comprising activated carbon in order to enhance filter system 
As regarding claim 9, Durst as modified discloses all of limitations as set forth above.  Durst as modified discloses the claimed invention for wherein the filter material is one of: a radial filter, or a star filter, and wherein gas conducted into the filter system flows through radially (pleated filter is radial filter).
As regarding claim 10, Durst as modified discloses all of limitations as set forth above.  Durst as modified discloses the claimed invention for wherein the surface coating comprises activated carbon (abstract) for one of: absorbing hydrocarbon materials, adsorbing hydrocarbon materials, or both absorbing hydrocarbon materials and adsorbing hydrocarbon materials.
As regarding claim 11, Durst as modified discloses all of limitations as set forth above.  Durst as modified discloses the claimed invention for wherein the carrier material is one of: plastic ([0019]), ceramic or both plastic and ceramic.
Claims 12-15 are also rejected with similar reasons as stated in claim 9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773